It gives me great pleasure, on behalf of the delegation of the United Arab Emirates, to extend to you. Sir, sincere congratulations on your election to the presidency of the General Assembly at its forty-seventh session. We are confident that your vast experience in the area of international relations will enhance the role of the Organization and promote its goals. 
(Mr. Al-Nuaimi. United Arab Emirates!
He wish to express our gratitude for, and our deep appreciation of the tireless efforts of your predecessor, Mr. Samir Shihabi, during his tenure as President of the General Assembly at its forty-sixth session, which was characterized by many constructive achievements.
This session represents a historic turning-point in the enhancement of the universality of the United Nations. Hence, we believe that the admission of the new States Members will strengthen the role of the Organization, especially in the current international situation, and we reiterate our commitment to cooperation with all States in maintaining international peace and security.
I take this occasion to reaffirm our confidence in and our support for the efforts of the Secretary-General of the United Nations,
Mr. Boutros Boutros-Ghali, to contain existing problems and to find peaceful solutions thereto within the context of a strengthened role for the Organization in consolidating the basis of international peace and security.
As we approach the beginning of a new century, the United Nations passes through a very delicate phase that will have far-reaching effects on the nature and course of international relations. One of the most outstanding features of that phase is the disappearance of bipolarity and its attendant phenomena. This is a development that ushers in a new era whose principal characteristic is that most countries of the world, particularly the major Powers, now resort to the United Nations, thus strengthening the Organization and enhancing the effectiveness of the role envisioned for it by the Charter. Consequently, the Organization has become the appropriate forum for resolving regional conflicts and maintaining international peace and security.
Over the past few years, the world has been witnessing the emergence of a new world order after which every nation has been aspiring. We in the United Arab Emirates welcome this development and consider that it is positive in its basis, substance and goals, as, in our view, it will promote cooperation towards the building of a better future of respect for the rights of nations and equality between States, freedom and independence for all peoples and the peaceful settlement of disputes.
My country, proceeding from its traditions, cultural values and history, firmly believes in the United Nations Charter. We also support the organs of the United Nations as well as the peaceful means prescribed in the Charter for 
the settlement of inter-State disputes, and reject violence as a means of settling such disputes.
In spite of the optimism created by the recent changes in the world and the constructive role played by the United Nations in creating an environment of peace, there is still a number of problems that endanger international peace and security and require a great deal of hard work. Moreover, the new spirit of detente that pervades world politics does not mean necessarily that we now live in a world of absolute harmony. The security of small nations is still threatened, in the still existing maelstrom of regional conflicts, by the dangers arising from the ambitions of those States that still seek hegemony and expansion at the expense of their neighbors. This, of course, contravenes the principles of the United Nations Charter, undermines the rule of international law and runs counter to the desire of the international community to live in peace and to resolve disputes by dialog, peacefully. Consequently, we must take the appropriate collective measures that are capable of preventing those who wish to create situations that threaten international peace and security from perpetrating such actions. Such an undertaking on our part would be compatible with the new international realities especially now when we are on the verge of turning a new leaf and ushering in a new era of international relations based on peaceful coexistence and mutual respect. One of the most important lessons history has been teaching us since the Second World War is that aggression does not pay and that we must forswear the use of force to achieve political expansionist goals. It is indeed the responsibility of the United Nations to focus attention on this lesson and to translate it into concrete action through the exercise of a collective will that is capable of deterring aggression and warding off the grave dangers which threaten international peace and security.
Over the past few years, the Gulf region has witnessed grave events, from the Iran-Iraq war to the Iraqi aggression against the sisterly State of Kuwait. These events had deleterious effects on the region's security, economic, social and environmental conditions. Because of those events and the changes in the world situation which have arisen from the end of bipolarity and the emerging features of a new world order based on understanding, dialog, the maintenance of security and stability, peaceful coexistence, and the peaceful settlement of regional disputes, we have been trying, together with our sister States, members of the Gulf Cooperation Council, to translate those new concepts into rules and principles that would govern the relations and ties of the States of the region.
While we have been taking substantial strides along this peaceful constructive path towards restoring stability and security to our region, and, in the context of this effort, have been trying to initiate dialog with the Islamic Republic of Iran to settle the outstanding issues between our two countries, especially the Iranian military occupation of the three Arab islands that belong to the United Arab Emirates, namely Greater Tunb, Lesser Tunb and Abu Mousa, the Iranian authorities have embarked upon the adoption of a number of unlawful measures with regard to the island of Abu Mousa in violation of the Memorandum of Understanding concluded in 1971.
My country has declared its rejection of these measures since they are in flagrant violation of the sovereignty and territorial integrity of the United Arab Emirates. They also run counter to the principle of good-neighborliness and contravene the letter and spirit of the Memorandum of
Understanding, which, in effect, lacks equality and justice as it was imposed by coercion and the threat of force.
Iran's recent measures aim at controlling and annexing Abu Mousa island, thus following in the footsteps of the previous Iranian Government which, in 1971 militarily occupied the two islands belonging to the United Arab Emirates, namely. Greater Tunb and Lesser Tunb. Naturally, the recent Iranian measures will increase tension and threaten stability and security in the region. They contravene the principles of peaceful coexistence and good-neighborliness and undermine the traditional relations between the two countries.
On 29 November 1971, Iranian armed forces attacked and occupied the islands of Greater Tunb and Lesser Tunb. This resulted in the killing of a number of civilians and the eviction of the rest by military force. On the next day, 30 November, Iran occupied Abu Mousa island. 
In response, the United Arab Emirates moved on every Arab and international level, and at every forum, including the Security Council, to resolve this issue and regain those three islands, which are an indivisible part of its territory. Throughout more than 20 years of Iranian occupation of those islands, the United Arab Emirates opted for quiet diplomacy and used every diplomatic channel in the firm belief that right is on its side and that the three islands will return to its sovereignty. This conviction has been strengthened by the current international climate and the desire of both the United Arab Emirates and the international community to resolve regional conflicts, with the aim of maintaining international peace and security by diplomatic means, in accordance with international law.
Proceeding from the desire of the United Arab Emirates to settle all outstanding issues and problems relating to the continued occupation by the Islamic Republic of Iran of the two islands of Greater Tunb and Lesser Tunb and its violation of the 1971 Memorandum of Understanding relating to the island of Abu Mousa, and in the interests of stability and security in the region, meetings between the two countries were held recently in our capital, Abu Dhabi, with a view to reaching a peaceful negotiated settlement. However, the Iranian delegation refused to discuss ending the military occupation of the two islands of Greater Tunb and Lesser Tunb and refused to have the case referred to the International Court of Justice. Consequently, the United Arab Emirates had no recourse but to put the issue before the international community. My statement today stems from our desire to find a peaceful settlement of this dispute based on the principles of the United Nations
Charter and the norms of international law.
International documents and historical / geographical facts, confirm that, from time immemorial, sovereignty over the three islands in question has been the United Arab Emirates'. Iran's military occupation of the islands has not changed their legal status. Under international law, occupation by the use of force does not bestow upon the occupying Power sovereignty over the territory it occupies, regardless of the length of that occupation.
Iran's occupation of the islands and the subsequent measures it has taken contravene the principles and purposes of the Charter of the United Nations and run counter to the principles of international law, particularly the principle of respect for the independence, sovereignty and territorial integrity of States, good-neighborliness, non-interference in the internal affairs of others, the non-use of force or the threat of force and the settlement of disputes by peaceful means.
My country has been and continues to be prepared to resolve this matter by peaceful means in accordance with Article 33 of the United Nations Charter, taking into consideration that sovereignty over the three islands of Abu Mousa and Greater Tunb and Lesser Tunb belongs to the United Arab Emirates. In this context, we call upon the Government of the Islamic Republic of Iran to move towards the settlement of this problem by those means in accordance with the rules of international law and the fundamental principles that govern international relations.
The Gulf region still suffers from Iraq's aggression against the sister State of Kuwait. The international response to that aggression, as embodied in Security Council resolutions and the subsequent steps that culminated in the liberation of Kuwait, represent a positive application of the principles of the Charter and international law. It is also a clear indication of the international community's commitment to respect the independence and sovereignty of States, and to defend them.
In this respect, we reaffirm our insistence that it is incumbent upon Iraq to implement all relevant Security Council resolutions. Moreover, we urge the international community to exert more pressure on the Iraqi regime to secure the speedy release of Kuwaitis and other detainees and prisoners of war so as to put an end to this human tragedy which runs counter to the most fundamental principles of human rights and international law.
The end of the cold war and of the possibility of military confrontation between East and West has led to the settlement of certain intractable regional disputes. Moreover, it has become possible, under the prevailing conditions of international legality reflected in the unanimity of the Security Council, to move forward to resolving other chronic disputes.
Proceeding from this, we would have hoped to experience the effects of these positive trends in the new world order in our Arab area, and particularly in the endeavors to settle the Middle East conflict and the Palestinian problem, which is the core of that conflict. Our region has suffered greatly from the devastating negative effects of those two unsolved problems. It was against this backdrop that the United Arab Emirates welcomed the call to convene the Madrid Conference, supported the current Middle East peace negotiations and participated in the multilateral negotiations on the basis of the international legality embodied in United Nations resolutions, most notably Security Council resolutions 242 (1967) and 338 (1973).
My country has called and continues to call for Israel's withdrawal from all the occupied Arab and Palestinian territories, including the Syrian Golan Heights and the Holy City of Al-Quds and for enabling the Palestinian people
to exercise their right to self-determination. In conformity with the United Nations Charter, we express our opposition to the acquisition of territory by force. Moreover, we call upon Israel to desist from confiscating Palestinian and Arab lands and completely to halt its settlement activities and the deportation of Palestinians.
My country supports the unremitting efforts of the Government of sisterly Lebanon to extend its national authority to all of the territory of Lebanon within the framework of the Taif Agreement, which was accepted by all the parties concerned. In this context, we call for the full implementation of international legality, as embodied in Security Council resolution 425 (1978), which calls for Israel's withdrawal of its armed forces from all of Lebanon's territory. He also urge the international community to help the Lebanese Government in the reconstruction of Lebanon and the achievement of peace, stability and security in the country.
We follow with great pain and sadness the suffering of the fraternal Somali people. The fighting raging in Somalia has resulted in substantial loss of human life and property. We appeal to all the parties concerned and to all national forces in Somalia to put an end to the bloodshed and to set aside their differences. dialog should replace this internecine fighting, and all the parties concerned should give their full support to the international efforts aimed at bringing about a peaceful settlement of their
disputes.
Through its financial support and active participation in international relief efforts, the United Arab Emirates has tried to alleviate the suffering and distress of millions of our brethren in Somalia. He have also supported the Arab and international efforts aimed at reaching a settlement that would restore and safeguard the territorial integrity, stability and internal security of Somalia.
He commend the unremitting efforts of the international community as represented by the League of Arab States, the Islamic Conference, the Organization of African Unity, and the United Nations to provide humanitarian assistance and support to Somalia and to facilitate the return of peace and stability to that country in implementation of all relevant Security Council resolutions.
The unspeakable tragedy of Bosnia and Herzegovina is cause for grave concern to us all. The entire world is shocked at the immeasurable loss of human lives and the brutality of the crimes that are being committed against the people of that beleaguered republic of Bosnia and Herzegovina who are being massacred daily because of their ethnic and religious identity. And this is in addition to the arbitrary destruction of historic and religious monuments.
He, like others, put the blame for this tragedy squarely on Serbia and Montenegro and their policy of "ethnic cleansing", aggression, expansion and violation of the independence and territorial integrity of the Republic of Bosnia and Herzegovina. In this respect we condemn the practices of the Serbian forces and the Yugoslav army and the criminal acts they continue to perpetrate against the Republic of Bosnia and Herzegovina. He call upon the
to exercise their right to self-determination. In conformity with the United Nations Charter, we express our opposition to the acquisition of territory by force. Moreover, we call upon Israel to desist from confiscating Palestinian and Arab lands and completely to halt its settlement activities and the deportation of Palestinians.
My country supports the unremitting efforts of the Government of sisterly Lebanon to extend its national authority to all of the territory of Lebanon within the framework of the Taif Agreement, which was accepted by all the parties concerned. In this context, we call for the full implementation of international legality, as embodied in Security Council resolution 425 (1978), which calls for Israel'^ withdrawal of its armed forces from all of Lebanon's territory. We also urge the international community to help the Lebanese Government in the reconstruction of Lebanon and the achievement of peace, stability and security in the country.
We follow with great pain and sadness the suffering of the fraternal Somali people. The fighting raging in Somalia has resulted in substantial loss of human life and property. We appeal to all the parties concerned and to all national forces in Somalia to put an end to the bloodshed and to set aside their differences. dialog should replace this internecine fighting, and all the parties concerned should give their full support to the international efforts aimed at bringing about a peaceful settlement of their
disputes. 
Through its financial support and active participation in international relief efforts, the United Arab Emirates has tried to alleviate the suffering and distress of millions of our brethren in Somalia. He have also supported the Arab and international efforts aimed at reaching a settlement that would restore and safeguard the territorial integrity, stability and internal security of Somalia.
He commend the unremitting efforts of the international community as represented by the League of Arab States, the Islamic Conference, the Organization of African Unity, and the United Nations to provide humanitarian assistance and support to Somalia and to facilitate the return of peace and stability to that country in implementation of all relevant Security Council resolutions.
The unspeakable tragedy of Bosnia and Herzegovina is cause for grave concern to us all. The entire world is shocked at the immeasurable loss of human lives and the brutality of the crimes that are being committed against the people of that beleaguered republic of Bosnia and Herzegovina who are being massacred daily because of their ethnic and religious identity. And this is in addition to the arbitrary destruction of historic and religious monuments.
He, like others, put the blame for this tragedy squarely on Serbia and Montenegro and their policy of "ethnic cleansing", aggression, expansion and violation of the independence and territorial integrity of the Republic of Bosnia and Herzegovina. In this respect we condemn the practices of the Serbian forces and the Yugoslav army and the criminal acts they continue to perpetrate against the Republic of Bosnia and Herzegovina. He call upon the
Security Council to take all the necessary measures prescribed in the Charter in order to preserve the sovereignty of Bosnia and Herzegovina, and to safeguard its security, political independence and territorial integrity.
The recent positive developments in South Africa, most notably the meeting of the leaders of the parties to the conflict, reinforce our belief in the importance of exerting additional international efforts in support of this peaceful process with the aim of reaching an agreement that would lead to the establishment of a democratic, non-racial society in which equality will prevail regardless of race, color or creed.
The new world order, which seeks to rid the world of nuclear, chemical, biological and other weapons of mass destruction, must be based on the principles of peaceful coexistence, prohibition of the use or threat of use of force, non-interference in the internal affairs of other States, and the right of every State to choose the course that best suits its development and the conservation of its natural resources. These are the principles that have guided the United Arab Emirates since its independence. Today, these principles assume greater significance because we are committed to the building of a world order anchored in justice and equality, without the threat of force. Recent events have proved that political goals cannot be achieved by military means. It follows, therefore, that the logical choice before us is to work towards achieving security for all through total nuclear disarmament and the total elimination of other weapons of mass destruction.
We believe that such courageous steps, if taken, will promote international and regional security and strengthen the role of the United Nations in this regard.
The end of the cold war and its bipolarity places a greater responsibility on the United Nations in dealing with world economic problems. This emphasizes the general consensus at the last session of the Economic and Social Council, which affirmed that the goals of peace, development and justice are complementary.
At present, the developing countries continue to face an unfavorable international economic climate that limits their development efforts. That climate has several manifestations the most prominent of which is the increasing deterioration of the conditions of many developing countries. Needless to say. this deterioration has a deleterious effect on the world economy as a whole.
The role of the United Nations in the area of promoting international cooperation for development is based upon the principles set forth in the Charter, which take into consideration the universality of the United Nations and the equality of all its Member States.
The new importance attached to development and environmental issues marks a significant step forward in international economic cooperation for development. The Rio de Janeiro Summit gave rise to a new concept of international cooperation based on international participation within the framework of the right of every State to utilize its natural resources in accordance with its developmental and environmental strategies.
There is no doubt that cooperation between the countries of the South themselves is indispensable for the resumption of the dialog between North and South. By virtue of its promoting common interests, such dialog, if resumed, will promote the process of social and economic development and thus contribute to the emergence of a more secure and stable world. 
This session marks the beginning of a phase of transition from a past mired in ideological conflicts, confrontation and rivalry to a future that may well usher in an era of understanding, cooperation and peaceful coexistence in a world of equality, development and justice for all.
In the words of the Secretary-General in his report on the work of the Organization,
"He need a new spirit of commonality, commitment and intellectual
creativity to transform a period of hope into an era of fulfillment."
This is more than an expression of faith. It is, indeed, our duty towards humanity and our future generations. 


